UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2087


SHANEKA SHARDAY FLOURNOY,

                Plaintiff - Appellant,

          v.

SPARTANBURG REGIONAL MEDICAL CENTER,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.       Jacquelyn Denise Austin,
Magistrate Judge. (7:12-cv-02792-TMC-JDA)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaneka Sharday Flournoy, Appellant Pro Se. William B. Darwin,
Jr., HOLCOMBE BOMAR, PA, Spartanburg, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shaneka     Sharday    Flournoy            seeks    to    appeal    the

magistrate judge’s order granting Spartanburg Regional Medical

Center’s   motion    for   extension       of   the    dates   in    the   court’s

scheduling order.     Spartanburg Regional Medical Center has filed

a motion to dismiss the appeal.            We dismiss the appeal for lack

of jurisdiction.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The magistrate judge’s order was entered on the docket

on July 9, 2013.      The notice of appeal was filed on August 30,

2013.   Because Flournoy failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

grant Spartanburg Regional Medical Center’s motion and dismiss

the appeal for lack of jurisdiction. *                 We dispense with oral


           *
            We also lack jurisdiction over this appeal because
the order Flournoy seeks to appeal is neither a final order nor
an appealable interlocutory or collateral order. See 28 U.S.C.
§§ 1291-1292 (2006); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949); Fed. R. Civ. P. 54(b).


                                       2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3